     Case 3:20-cv-00309-MMD-WGC Document 9 Filed 07/31/20 Page 1 of 3



1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     RICHARD IDEN,                                         Case No. 3:20-cv-00309-MMD-WGC
4                                             Plaintiff                     ORDER
5            v.
6     ARTHUR DIXON, et al.,
7                                         Defendants
8
9    I.     DISCUSSION

10          On May 28, 2020, this Court ordered Plaintiff to file a fully complete application to

11   proceed in forma pauperis or pay the full $400 filing fee for a civil action on or before July

12   27, 2020. (ECF No. 3 at 2).

13          On July 29, 2020, Plaintiff filed a motion for an extension of time to file a fully

14   complete application to proceed in forma pauperis. (ECF No. 7). The Court now grants

15   Plaintiff’s motion for an extension of time. Plaintiff shall file a fully complete application to

16   proceed in forma pauperis, including both a financial certificate and inmate account

17   statement, or pay the full $400 filing fee on or before September 29, 2020. Absent

18   unusual circumstances, the Court will not grant any further extensions of time.

19          Plaintiff is advised that this case will not be placed in line for screening and the

20   Court cannot and will not take any other action in this case until he submits a fully

21   complete application to proceed in forma pauperis, including both a financial certificate

22   and inmate account statement, or pays the full $400 filing fee on or before September

23   29, 2020. With this order, the Court is providing Plaintiff with all the information necessary

24   to complete these requirements.

25          If Plaintiff does not file a fully complete application to proceed in forma pauperis

26   with all three required documents or pay the full $400 filing fee on or before September

27   29, 2020, the Court will dismiss this case without prejudice for Plaintiff to file a new case

28   with the Court when Plaintiff is either able to acquire all three of the documents needed
     Case 3:20-cv-00309-MMD-WGC Document 9 Filed 07/31/20 Page 2 of 3



1    to file a fully complete application to proceed in forma pauperis or pay the full $400 filing
2    fee.
3    II.    CONCLUSION
4           For the foregoing reasons, IT IS ORDERED that Plaintiff's motion for extension of
5    time at ECF No. 7 is granted.
6           IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
7    approved form application to proceed in forma pauperis by an inmate, as well as the
8    document entitled information and instructions for filing an in forma pauperis application.
9           IT IS FURTHER ORDERED that on or before September 29, 2020, Plaintiff will
10   either pay the full $400 filing fee for a civil action (which includes the $350 filing fee and
11   the $50 administrative fee) or file with the Court:
12          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
13          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
14          signatures on page 3),
15          (2) a Financial Certificate properly signed by both the inmate and a prison or jail
16          official (i.e. page 4 of this Court’s approved form), and
17          (3) a copy of the inmate’s prison or jail trust fund account statement for the
18   previous six-month period.
19          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
20   application to proceed in forma pauperis with all three documents or pay the full $400
21   filing fee for a civil action on or before September 29, 2020, the Court will dismiss this
22   action without prejudice for Plaintiff to refile the case with the Court, under a new case
23   number, when Plaintiff has all three documents needed to file a complete application to
24   proceed in forma pauperis or pays the full $400 filing fee.
25          ///
26          ///
27          ///
28          ///



                                                 -2-
     Case 3:20-cv-00309-MMD-WGC Document 9 Filed 07/31/20 Page 3 of 3



1           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
2    (ECF No.1-1) but will not file it at this time.
3                   July 31, 2020
            DATED: __________________
4
5                                                 UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -3-
